Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Terminal Disclaimer
The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN. 10/877,083 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 03/04/2022 has been fully considered and is sufficient to overcome previous rejection):
Joseph (USPAP. 20170045571) discloses downed power line status indicator invention serves to protect the public while increasing the ability to repair lines damaged due to an unplanned natural calamity or other incident. In the preferred embodiment, the invention can capture the status of a downed line and if it is energized, provide a local visual and audible alarm of hazardous conditions to anyone in the vicinity of the downed line. In addition, the invention can generate a message or notification sent to the utility's operations center (Abstract; Pars. 44-55).
Gutierrez (USPAP. 20080088464) discloses an architecture to supply electrical operating power in fluid flow measurement applications, apparatus and associated systems, computer program products, and methods include a receiver tunable to various radio frequencies to capture radio frequency (RF) energy that may be used to supply regulated voltage to electronic fluid flow 
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein a response following a determination that one or more of the electrical meters are responsive includes the electrical grid fault detection system receiving at least one signal or voltage reading from the electrical grid" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-18 depend from claim 1 and therefore are also allowed.
Regarding claim 19, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein one or more of the electrical meters are responsive to a determination that the power delivery is functioning abnormally, wherein the determination includes: the electrical grid fault detection system receiving at least one signal or voltage reading from the electrical grid" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 20, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein one or more of the electrical meters are responsive to a determination that the power delivery is functioning abnormally, wherein the determination includes: the electrical grid fault detection system receiving a sensed 
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 11, 2022